DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/020,936 filed on 09/15/2020. 

Information Disclosure Statement
The information disclosure statement filed 09/15/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S REMARKS
In the Non-Final Rejection mailed 08/04/2021, the 103 rejection for claim 5 is improper. Therefore, the examiner is mailing out a Corrected Non-Final Rejection to rectify the rejection of claim 5.

EXAMINER’S AMENDMENT
In an examiner’s interview with attorney Donald Studebaker on 07/14/2021, the examiner proposed claim amendments to independent claims 1, 3, 5, 13, 14, 15 to get the application into condition for allowance. However, no agreement was reached to accept the proposed examiner’s amendments at this time. See proposed examiner’s amendments for this application below.

Proposed Examiner’s Amendments for Application No. 17/020,936

1.    (Currently Amended) A method for manufacturing a substrate for flexible printed wiring board, comprising: a laminated body forming step and an integration step, wherein in the laminated body forming step, on an upper surface and a lower surface of a fluororesin layer having a modified surface, a first and second reinforcing resin layers having a coefficient of thermal expansion smaller than that of the fluororesin layer are respectively stacked through a first thermosetting adhesive, on the first reinforcing resin layer and/or the second reinforcing resin layer, a conductor layer is stacked through a second thermosetting adhesive, to form a laminated body, and in the integration step, the laminated body is heated and integrated at a temperature not lower than a curing temperature of the first and second thermosetting adhesives and lower than a melting point of the fluororesin layer, wherein the laminated body forming step comprises: forming a first laminated body by stacking the first reinforcing resin layer and the second reinforcing resin layer respectively on the upper surface and the lower surface of the fluororesin layer through the first thermosetting adhesive, wherein the first thermosetting adhesive is disposed parallel along and directly contacting the entire upper surface and lower surface of the fluororesin layer, an entire lower surface of the first reinforcing resin layer, and an entire upper surface of the second reinforcing resin layer; and forming a second laminated body as the laminated body by stacking a conductor layer on one or two surfaces of the first laminated body through the second thermosetting adhesive.

2.    (Canceled) 

3.    (Currently Amended) A method for manufacturing a substrate for flexible printed wiring board, comprising: a laminated body forming step and an integration step, wherein in the laminated body forming step, on an upper surface and a lower surface of a fluororesin layer having a modified surface, a first and second reinforcing resin layers having a coefficient of thermal expansion smaller than that of the fluororesin layer are respectively stacked through a first thermosetting adhesive, on the first reinforcing resin layer and/or the second reinforcing resin layer, a single-sided conductor-clad laminate including a conductor layer and a third reinforcing resin layer stacked on one surface of the conductor layer is stacked through a second thermosetting adhesive so that the conductor layer faces outward, to form a laminated body, and in the integration step, the , wherein the laminated body forming step comprises: forming a first laminated body by stacking the first reinforcing resin layer and the second reinforcing resin layer respectively on the upper surface and the lower surface of the fluororesin layer through the first thermosetting adhesive, wherein the first thermosetting adhesive is disposed parallel along and directly contacting the entire upper surface and lower surface of the fluororesin layer, an entire lower surface of the first reinforcing resin layer, and an entire upper surface of the second reinforcing resin layer; preparing the single-sided conductor-clad laminate having the conductor layer, and the third reinforcing resin layer stacked on one surface of the conductor layer; and forming a second laminated body as the laminated body by stacking the single-sided conductor-clad laminate on one or two surfaces of the first laminated body so that the third reinforcing resin layer is bonded to the first laminated body through the second thermosetting adhesive.

4.    (Canceled) 

5.      (Currently Amended) A method for manufacturing a substrate for flexible printed wiring board, comprising: preparing a fluororesin layer having a modified surface; preparing a first single-sided conductor-clad laminate including a first conductor layer and a first reinforcing resin layer stacked on one surface of the first conductor layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; preparing a second single-sided conductor-clad laminate including a second conductor layer and a second reinforcing resin layer stacked on one surface of the second conductor layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; and a laminated body forming step and an integration step, wherein in the laminated body forming step, on an upper surface of the fluororesin layer, the first single-sided conductor-clad laminate is stacked through a first thermosetting adhesive so that the first conductor layer faces outward, on a lower surface of the fluororesin layer, the second single-sided conductor-clad laminate is stacked through a second thermosetting adhesive so that the second conductor layer faces outward, to form a laminated body, and in the integration step, the laminated body is heated and integrated at a temperature not lower than a curing temperature of the first and second thermosetting adhesives and lower than a melting point of the fluororesin layer, wherein the first thermosetting adhesive is disposed parallel along and directly contacting the entire upper surface of the fluororesin layer and an entire lower surface of the first reinforcing resin layer, and wherein the second thermosetting adhesive is disposed parallel along and directly contacting the entire lower surface of the fluororesin layer and an entire upper surface of the second reinforcing resin layer.

6.    The method for manufacturing the substrate for flexible printed wiring board according to claim 1, wherein the integration step comprises heating the laminated body at a temperature of 250°C or lower.

7.    The method for manufacturing the substrate for flexible printed wiring board according to claim 1, wherein the first and second reinforcing resin layers have a coefficient of thermal expansion of 30 ppm/°C or less.

8.    The method for manufacturing the substrate for flexible printed wiring board according to claim 1, wherein the first and second reinforcing resin layers have a coefficient of thermal expansion of 50 ppm/°C or less and an elastic modulus of 3GPa or more.

9.    The method for manufacturing the substrate for flexible printed wiring board according to claim 1, wherein the first and second reinforcing resin layers have an elastic modulus of 3GPa or more.

10.    The method for manufacturing the substrate for flexible printed wiring board according to claim 1, wherein the first and second reinforcing resin layers are made of liquid crystal polymer (LCP), polyetheretherketone (PEEK), or polyimide.

11.    The method for manufacturing the substrate for flexible printed wiring board according to claim 1, wherein the conductor layer has a ten-point average roughness of 2.0 µm or less.

12.    The method for manufacturing the substrate for flexible printed wiring board according to claim 5, wherein the first and second conductor layers have a ten-point average roughness of 2.0 µm or less.

13.    (Currently Amended) A substrate for flexible printed wiring board, comprising: a fluororesin layer having a modified surface; a first reinforcing resin layer stacked on an upper surface of the fluororesin layer through a first cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; wherein the first cured adhesive layer is disposed parallel along and directly contacting the entire upper surface of the fluororesin layer and an entire lower surface of the first reinforcing resin layer; a second reinforcing resin layer stacked on a lower surface of the fluororesin layer through a second cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; wherein the second cured adhesive layer is disposed parallel along and directly contacting the entire lower surface of the fluororesin layer and an entire upper surface of the second reinforcing resin layer; and a conductor layer stacked on the first reinforcing resin layer and/or the second reinforcing resin layer through a third cured adhesive layer.

14.    (Currently Amended) A substrate for flexible printed wiring board, comprising: a fluororesin layer having a modified surface; a first reinforcing resin layer stacked on an upper surface of the fluororesin layer through a first cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; wherein the first cured adhesive layer is disposed parallel along and directly contacting the entire upper surface of the fluororesin layer and an entire lower surface of the first reinforcing resin layer; a second reinforcing resin layer stacked on a lower surface of the fluororesin layer through a second cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; wherein the second cured adhesive layer is disposed parallel along and directly contacting the entire lower surface of the fluororesin layer and an entire upper surface of the second reinforcing resin layer; a third reinforcing resin layer stacked on the first reinforcing resin layer and/or the second reinforcing resin layer through a third cured adhesive layer; and a conductor layer stacked on the third reinforcing resin layer.

15.    (Currently Amended) A substrate for flexible printed wiring board, comprising: a fluororesin layer having a modified surface; a first reinforcing resin layer stacked on an upper surface of the fluororesin layer through a first cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; wherein the first cured adhesive layer is disposed parallel along and directly contacting the entire upper surface of the fluororesin layer and an entire lower surface of the first reinforcing resin layer; a second reinforcing resin layer stacked on a lower second cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; wherein the second cured adhesive layer is disposed parallel along and directly contacting the entire lower surface of the fluororesin layer and an entire upper surface of the second reinforcing resin layer; and a conductor layer stacked on the first reinforcing resin layer and/or the second reinforcing resin layer.

Allowable Subject Matter
Claims 3-4, 14 are allowed.

Claim Objections
Claims 13-15 are objected to because of the following informalities: Clarity issue. Appropriate action is required.
           Claim 13 recites “a cured adhesive layer” twice and “the cured adhesive layer”. The examiner believes that the claim should be amended to recite “a first cured adhesive layer”, “a second cured adhesive layer”, and “a third cured adhesive layer”. 
           Claim 14 also recites “a cured adhesive layer” twice and “the cured adhesive layer”. The examiner believes that the claim should be amended to recite “a first cured adhesive layer”, “a second cured adhesive layer”, and “a third cured adhesive layer”. 
           Claim 15 recites “a cured adhesive layer” twice. The examiner believes that the claim should be amended to recite “a first cured adhesive layer” and “a second cured adhesive layer”. 
            Therefore, the examiner will examine claims 13-15 as follows. See below.

13.    (Currently Amended) A substrate for flexible printed wiring board, comprising: a fluororesin layer having a modified surface; a first reinforcing resin layer stacked on an upper surface of the fluororesin layer through a first cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; a second reinforcing resin layer stacked on a lower surface of the fluororesin layer through a second cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; and a conductor layer stacked on the first reinforcing resin layer and/or the second reinforcing resin layer through a third cured adhesive layer.

14.    (Currently Amended) A substrate for flexible printed wiring board, comprising: a fluororesin layer having a modified surface; a first reinforcing resin layer stacked on an upper surface of the fluororesin layer through a first cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; a second reinforcing resin layer stacked on a lower surface of the fluororesin layer through a second cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; a third reinforcing resin layer stacked on the first reinforcing resin layer and/or the second reinforcing resin layer through a third cured adhesive layer; and a conductor layer stacked on the third reinforcing resin layer.

15.    (Currently Amended) A substrate for flexible printed wiring board, comprising: a fluororesin layer having a modified surface; a first reinforcing resin layer stacked on an first cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; a second reinforcing resin layer stacked on a lower surface of the fluororesin layer through a second cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; and a conductor layer stacked on the first reinforcing resin layer and/or the second reinforcing resin layer.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 8,143,530 B1) in view of Du et al. (US 2019/0215947 A1) and further in view of Kiya et al. (US 2016/0250830 A1).
           Regarding claim 1, Das discloses a method for manufacturing a substrate for flexible printed wiring board (See Fig. 2: This is a flexible printed wiring board which comprises at least a flexible layer of PTFE 54), comprising a laminated body forming step and an integration step, wherein in the laminated body forming step, on an upper surface and a lower surface of a fluororesin layer [54] (PTFE layer 54 is a fluororesin layer) [30’, 30; respectively] (LCP layers 30’, 30 are reinforcing resin layers) having a coefficient of thermal expansion smaller than that of the fluororesin layer [54] (PTFE layer 54 is a fluororesin layer) [LCP has a coefficient of thermal expansion smaller than that of the PTFE, according to the disclosure of the present application] are respectively stacked through a first thermosetting adhesive [structure 52 located in layer 15’] (See Column 5, lines 11-21), on the first reinforcing resin layer [30’] and/or the second reinforcing resin layer [30], a conductor layer [53] (Not labeled in Fig. 2 but conductor traces 53 are disclosed in Column 5, lines 24-29) is stacked through a second thermosetting adhesive [structure 52 located in layer 15], to form a laminated body (The final product in Fig. 2 is a laminated body. See Column 2, lines 46-48).
           Das does not disclose in the integration step, the laminated body is heated and integrated at a temperature not lower than a curing temperature of the first and second thermosetting adhesives and lower than a melting point of the fluororesin layer; and the fluororesin layer having a modified surface.
           Du teaches (in Fig. 4 and paragraph 0100) a lamination temperature of 185 + or - 10°C for heating a laminated body (FRCC). This meets the requirement of a temperature not lower than a curing temperature of the first and second thermosetting adhesives and lower than a melting point of the fluororesin layer, which is 250°C or lower, according to the disclosure of the present application.
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the laminated body heated and integrated at a temperature not lower than a curing temperature of the first and second thermosetting adhesives and lower than a melting point of the fluororesin layer, in the integration step, as taught by Du, in order to provide a flexible printed wiring board that has good electrical property, a simple structure, a cost advantage, a brief preparation process, and a low thermal expansion coefficient (as taught by Du in the Abstract).
           Du also does not disclose the fluororesin layer having a modified surface.
           Kiya teaches (in Fig. 1) a fluororesin layer [1] having a modified surface [3].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluororesin layer of Das, such that the fluororesin layer has a modified surface, as taught by Kiya, in order to provide good adhesion strength for the fluororesin layer (as taught by Kiya in paragraph 0197).
 
           Regarding claim 2, Das, as applied to claim 1, further discloses (in Fig. 2)  wherein the laminated body forming step comprises: forming a first laminated body by stacking the first reinforcing resin layer [30’] and the second reinforcing resin layer [30] (LCP layers 30’, 30 are reinforcing resin layers) respectively on the upper surface and the lower surface of the fluororesin layer [top surface and bottom surface of layer 54; respectively] through the first thermosetting adhesive [structure 52 located in layer 15’] (See Column 5, lines 11-21); and forming a second laminated body as the laminated body by stacking a conductor layer [53] (Not labeled in Fig. 2 but conductor traces 53 are disclosed in Column 5, lines 24-29) on one or two surfaces of the first laminated body through the second thermosetting adhesive [structure 52 located in layer 15] (See Column 5, lines 11-21).

           Regarding claim 5, Das discloses a method for manufacturing a substrate for flexible printed wiring board (See Fig. 2: This is a flexible printed wiring board which comprises at least a flexible layer of PTFE 54): preparing a fluororesin layer [54] (PTFE layer 54 is a fluororesin layer) [topmost conductor 53 and 30’] including a [topmost conductor 53] (Not labeled in Fig. 2 but conductor traces 53 are disclosed in Column 5, lines 24-29) and a first reinforcing resin layer [30’] (LCP layers 30’, 30 are reinforcing resin layers) stacked on one surface of the first conductor layer [topmost conductor 53] (Not labeled in Fig. 2 but conductor traces 53 are disclosed in Column 5, lines 24-29) and having a coefficient of thermal expansion smaller than that of the fluororesin layer [54] (PTFE layer 54 is a fluororesin layer) [LCP has a coefficient of thermal expansion smaller than that of the PTFE, according to the disclosure of the present application]; preparing a second single-sided conductor-clad laminate [bottommost conductor 53 and 30] including a second conductor layer [bottommost conductor 53] (Not labeled in Fig. 2 but conductor traces 53 are disclosed in Column 5, lines 24-29) and a second reinforcing resin layer [30] (LCP layers 30’, 30 are reinforcing resin layers) stacked on one surface of the second conductor layer [bottommost conductor 53] (Not labeled in Fig. 2 but conductor traces 53 are disclosed in Column 5, lines 24-29) and having a coefficient of thermal expansion smaller than that of the fluororesin layer [54] (PTFE layer 54 is a fluororesin layer) [LCP has a coefficient of thermal expansion smaller than that of the PTFE, according to the disclosure of the present application]; and a laminated body forming step and an integration step, wherein in the laminated body forming step, on an upper surface of the fluororesin layer [top surface of 54], the first single-sided conductor-clad laminate [topmost conductor 53 and 30’] is stacked through a first thermosetting adhesive [structure 52 located in layer 15’] (See Column 5, lines 11-21) so that the first conductor layer [topmost conductor 53] faces outward, on a lower surface of the fluororesin layer, the second [bottommost conductor 53 and 30] is stacked through a second thermosetting adhesive [structure 52 located in layer 15] (See Column 5, lines 11-21) so that the second conductor layer [bottommost conductor 53] faces outward, to form a laminated body (The final product in Fig. 2 is a laminated body. See Column 2, lines 46-48).
          Das does not disclose in the integration step, the laminated body is heated and integrated at a temperature not lower than a curing temperature of the first and second thermosetting adhesives and lower than a melting point of the fluororesin layer; and the fluororesin layer having a modified surface.
           Du teaches (in Fig. 4 and paragraph 0100) a lamination temperature of 185 + or - 10°C for heating a laminated body (FRCC). This meets the requirement of a temperature not lower than a curing temperature of the first and second thermosetting adhesives and lower than a melting point of the fluororesin layer, which is 250°C or lower, according to the disclosure of the present application.
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the laminated body heated and integrated at a temperature not lower than a curing temperature of the first and second thermosetting adhesives and lower than a melting point of the fluororesin layer, in the integration step, as taught by Du, in order to provide a flexible printed wiring board that has good electrical property, a simple structure, a cost advantage, a brief preparation process, and a low thermal expansion coefficient (as taught by Du in the Abstract).
           Du also does not disclose the fluororesin layer having a modified surface.
           Kiya teaches (in Fig. 1) a fluororesin layer [1] having a modified surface [3].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluororesin layer of Das, such that the fluororesin layer has a modified surface, as taught by Kiya, in order to provide good adhesion strength for the fluororesin layer (as taught by Kiya in paragraph 0197).

          Regarding claim 6, Das, as applied to claim 1, does not disclose wherein the integration step comprises heating the laminated body at a temperature of 250°C or lower.
           Du teaches (in Fig. 4 and paragraph 0100) a lamination temperature of 185 + or - 10°C for heating a laminated body (FRCC). This meets the requirement of a temperature that is 250°C or lower, according to the disclosure of the present application.
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the laminated body heated and integrated at a temperature of 250°C or lower, in the integration step, as taught by Du, in order to provide a flexible printed wiring board that has good electrical property, a simple structure, a cost advantage, a brief preparation process, and a low thermal expansion coefficient (as taught by Du in the Abstract).

           Regarding claim 7, Das, as applied to claim 1, further discloses (in Fig. 2) wherein the first and second reinforcing resin layers [30’, 30; respectively] have a coefficient of thermal expansion of 30 ppm/°C or less (LCP has a coefficient of thermal expansion of 30 ppm/°C or less, according to the disclosure of the present application).

           Regarding claim 8, Das, as applied to claim 1, further discloses (in Fig. 2) wherein the first and second reinforcing resin layers [30’, 30; respectively] have a coefficient of thermal expansion of 50 ppm/°C or less and an elastic modulus of 3GPa or more (LCP has a coefficient of thermal expansion of 50 ppm/°C or less and an elastic modulus of 3GPa or more, according to the disclosure of the present application).

           Regarding claim 9, Das, as applied to claim 1, further discloses (in Fig. 2) wherein the first and second reinforcing resin layers [30’, 30; respectively] have an elastic modulus of 3GPa or more (LCP has an elastic modulus of 3GPa or more, according to the disclosure of the present application).

           Regarding claim 10, Das, as applied to claim 1, further discloses (in Fig. 2) wherein the first and second reinforcing resin layers [30’, 30; respectively] are made of liquid crystal polymer (LCP), polyetheretherketone (PEEK), or polyimide (Layers 30’ and 30 are made of LCP).

            Regarding claim 11, Das, as applied to claim 1, does not disclose wherein the conductor layer has a ten-point average roughness of 2.0 µm or less.
(in Fig. 4 and paragraphs 0059-0062) wherein the conductor layer [101] has a ten-point average roughness of 2.0 µm or less.
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductor layer of Das, such that the conductor layer has a ten-point average roughness of 2.0 µm or less, as taught by Du, in order to provide a flexible printed wiring board that has good electrical property, a simple structure, a cost advantage, a brief preparation process, and a low thermal expansion coefficient (as taught by Du in the Abstract).

            Regarding claim 12, Das, as applied to claim 1, does not disclose wherein the first and second conductor layers have a ten-point average roughness of 2.0 µm or less.
            Du teaches (in Fig. 4 and paragraphs 0059-0062) wherein the first and second conductor layers [101 and 202; respectively] have a ten-point average roughness of 2.0 µm or less.
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second conductor layers of Das, such that the first and second conductor layers have a ten-point average roughness of 2.0 µm or less, as taught by Du, in order to provide a flexible printed wiring board that has good electrical property, a simple structure, a cost advantage, a brief preparation process, and a low thermal expansion coefficient (as taught by Du in the Abstract).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 8,143,530 B1) in view of Kiya et al. (US 2016/0250830 A1).
           Regarding claim 13, Das discloses a substrate for flexible printed wiring board (See Fig. 2: This is a flexible printed wiring board which comprises at least a flexible layer of PTFE 54), comprising: a fluororesin layer [54] (PTFE layer 54 is a fluororesin layer) [30’] (LCP layers 30’, 30 are reinforcing resin layers) stacked on an upper surface of the fluororesin layer [top surface of 54] through a first cured adhesive layer [structure 52 located in layer 15’] (See Column 5, lines 11-21 and Column 6, lines 4-6 and 17-20) and having a coefficient of thermal expansion smaller than that of the fluororesin layer [54] [LCP has a coefficient of thermal expansion smaller than that of the PTFE, according to the disclosure of the present application]; a second reinforcing resin layer [30] (LCP layers 30’, 30 are reinforcing resin layers) stacked on a lower surface of the fluororesin layer [bottom surface of 54] through a second cured adhesive layer [structure 52 located in layer 15] (See Column 5, lines 11-21 and Column 6, lines 4-6 and 17-20) and having a coefficient of thermal expansion smaller than that of the fluororesin layer 54] [LCP has a coefficient of thermal expansion smaller than that of the PTFE, according to the disclosure of the present application]; and a conductor layer [topmost conductor 53] (Not labeled in Fig. 2 but conductor traces 53 are disclosed in Column 5, lines 24-29) stacked on the first reinforcing resin layer [30’] and/or the second reinforcing resin layer [30] (LCP layers 30’, 30 are reinforcing resin layers) through a third cured adhesive layer [structure 52 located in layer 30’] (See Column 5, lines 11-21 and Column 6, lines 4-6 and 17-20).

           Kiya teaches (in Fig. 1) a fluororesin layer [1] having a modified surface [3].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluororesin layer of Das, such that the fluororesin layer has a modified surface, as taught by Kiya, in order to provide good adhesion strength for the fluororesin layer (as taught by Kiya in paragraph 0197).

           Regarding claim 15, Das discloses a substrate for flexible printed wiring board (See Fig. 2: This is a flexible printed wiring board which comprises at least a flexible layer of PTFE 54), comprising: a fluororesin layer [54] (PTFE layer 54 is a fluororesin layer) [30’] (LCP layers 30’, 30 are reinforcing resin layers) stacked on an upper surface of the fluororesin layer [top surface of 54] through a first cured adhesive layer [structure 52 located in layer 15’] (See Column 5, lines 11-21 and Column 6, lines 4-6 and 17-20) and having a coefficient of thermal expansion smaller than that of the fluororesin layer [54] [LCP has a coefficient of thermal expansion smaller than that of the PTFE, according to the disclosure of the present application]; a second reinforcing resin layer [30] (LCP layers 30’, 30 are reinforcing resin layers) stacked on a lower surface of the fluororesin layer [bottom surface of 54] through a second cured adhesive layer [structure 52 located in layer 15] (See Column 5, lines 11-21 and Column 6, lines 4-6 and 17-20) and having a coefficient of thermal expansion smaller than that of the fluororesin layer 54] [LCP has a coefficient of thermal expansion smaller than that of the PTFE, according to the disclosure of the present application]; and a conductor layer [topmost conductor 53] (Not labeled in Fig. 2 but conductor traces 53 are disclosed in Column 5, lines 24-29) stacked on the first reinforcing resin layer [30’] and/or the second reinforcing resin layer [30] (LCP layers 30’, 30 are reinforcing resin layers).
           Das does not disclose the fluororesin layer having a modified surface.
           Kiya teaches (in Fig. 1) a fluororesin layer [1] having a modified surface [3].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluororesin layer of Das, such that the fluororesin layer has a modified surface, as taught by Kiya, in order to provide good adhesion strength for the fluororesin layer (as taught by Kiya in paragraph 0197).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lin et al. (US 2018/0332710 A1); Shimauchi et al. (US 2010/0000771 A1); Kanzaki et al. (US 6,417,459 B1); and Kiya et al. (US 2017/0327630 A1).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERMAN NG/Primary Examiner, Art Unit 2847